Citation Nr: 1501443	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  07-36 329	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 25, 2000, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of procedural history, the Veteran's initial claim of entitlement to TDIU was filed in July 1992, as part and parcel to a claim for an increased disability rating for the Veteran's low back disability.  TDIU was originally granted to the Veteran in a March 2002 rating decision issued by the Winston-Salem RO, with an effective date of August 27, 2001.  The RO later changed the effective date to April 25, 2000.

Following extensive evidentiary and procedural development, in a July 2011 decision, the Board denied entitlement to an effective date for TDIU prior to April 25, 2000.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Memorandum Decision, the Court vacated the Board's July 2011 decision and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.  

The Board again denied the appeal in March 2013.  The appellant again appealed to the Court.  In an April 2014 Memorandum Decision, the Court vacated the Board's March 2013 decision and again remanded the claim to the Board.

The Veteran and his attorney have been provided with all due process notifications, and his attorney has filed further evidence and argument, along with a waiver of initial RO review.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.
REMAND

The Court has remanded this case so that VA can make additional efforts to obtain information regarding the Veteran's employment history.  Governing law and regulation requires that in adjudicating issues involving unemployability, VA must consider the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16.  

In this case, the Court found that the VA had not undertaken reasonable efforts to obtain the Veteran's basic employment information relevant to establishing TDIU prior to April 2000.  Although VA sent letters to three former employers identified by the Veteran, VA did not make a second attempt to contact the employers or to determine and then provide the Veteran with notice that a second attempt would be futile, as required by 38 C.F.R. § 3.159(e).  The Court held that the VA's failure to follow-up with these information requests harmed the Veteran's appeal, as several key pieces of information could have been obtained.  The Court in particular pointed to the way the VA's Form 21-4192 is constructed, as completing this form would involve providing specific information as to the duration of the Veteran's employment and the reason(s) the employment was terminated.  

Following the Court's remand, the Veteran's attorney wrote to the three employers, requesting copies of "any available records pertaining to [the Veteran's] employment with your office."  The attorney's request did not provide any information as to when the Veteran worked for these employers, the reason for this request, or indeed any description as to the nature of the "available records" being sought.  The attorney only received a single response from one employer, to the effect that they were unable to find any record of the Veteran's employment with that organization.  No response was received from the other two former employers.  The attorney attempted to waive further development in this area, noting that the Veteran had "no reason to believe additional efforts will produce the above requested records that are relevant to his claim."  

The Board has considered this request; however, given that the entire basis for the Court's remand in this matter was the VA's failure to fully comply with the duty to assist the Veteran in obtaining employment records and the specific information elicited in the VA Form 21-4192, we reject this attempt to waive obtaining further information.  (We also observe that the Veteran's attorney emphasized the importance of this information in his briefing before the Court, and did not at that time suggest the possibility of waiving further attempts to obtain it.)  It is the responsibility of the VA, with the assistance of the Veteran, to develop evidence supporting the Veteran's claim.  The law generally, and now the law of this case in particular, requires that sufficient attempts be undertaken to allow the VA to conclude additional attempts would be futile, as provided in 38 C.F.R. § 3.159.  

Therefore, upon remand, the Board holds that the three employers identified by the Veteran should again be contacted with specific information as to why the information is required and at least the general time frame when the Veteran was employed by each employer.  Given the emphasis the Court placed upon the particular VA Form 21-4192, each employer must be offered the opportunity to complete the form to support the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should draft individual letters to each of the three employers identified by the Veteran, including the approximate dates of each employment for which information is sought, and the employers should be provided with and requested to fully complete the VA Form 21-4192.  The RO should ensure that each letter is mailed to the most recent and appropriate address, as the Veteran reported at least one of his former employers had relocated.  

2.  With regard to private employers, the RO must follow the guidelines set forth in 38 C.F.R. § 3.159(c)(1), as to when to cease their attempts to obtain this information.  With regard to any federal employer, the RO must following the guidelines set forth in 38 C.F.R. § 3.159(c)(2).  If these efforts do not yield further information about the Veteran's prior employments, the RO should then notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested above has been completed, the RO should again review the record, to include the vocational opinion submitted by the Veteran's attorney in November 2014.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

